Citation Nr: 1438991	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955, August 1956 to August 1960, and from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The procedural history of this matter through April 2013 is well-documented in two prior Board decisions.  

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued an Order remanding the matter to the Board for readjudication consistent with a Joint Motion For Remand (JMR).  The JMR indicated that the Board failed to provide an adequate statement of the reasons and bases for its decision denying the Veteran's claim of entitlement to TDIU, particularly in analyzing the claim on an extraschedular basis rather than on a schedular basis.  The Court also required that additional notice be afforded the Veteran regarding his right to submit or obtain additional evidence and his right to present additional argument to the Board.  The Board provided the required notice to the Veteran in a May 2014 letter.  The required actions have been completed and the matter is ripe for appellate consideration in accordance with the terms of the Court's instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities were not of such severity, at any point during the appeal period, as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.




CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Board fully discussed the VA's compliance with its duties to notify and assist in the two prior Board decisions.  The JMR adopted by the Court in its March 2014 Order contains no indication of any deficiency in the VA's fulfillment of those duties and does not direct VA to conduct any further development beyond the notification discussed in the Introduction above.

The Board reiterates that, in a May 2014 letter sent to the Veteran and his representatives, it provided the additional notice required by the JMR.   The Board has again reviewed the entire record and again concludes that VA has satisfied its duties to notify the Veteran, including by providing December 2009 notice fulfilling the requirements set forth in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The Board also finds, for the reasons thoroughly discussed in its April 2013 decision, that VA has fulfilled its duty to assist the Veteran in obtaining and developing relevant evidence, including by obtaining relevant records and providing multiple VA examinations.  Neither the Veteran nor his representatives have argued, subsequent to the March 2014 Order, that any further development or assistance is necessary prior to readjudicating this matter in accordance with the terms of the JMR.  

For the reasons set forth above and for the reasons set forth in its April 2013 decision, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, including bilateral hearing loss (50 percent prior to December 1, 2012, and 30 percent thereafter), left shoulder disability (20 percent), and tinnitus (10 percent).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).   When considering whether the Veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when they arise from a common etiology.  See 38 C.F.R. § 4.16(a)(2).

In this case, the Veteran's service-connected bilateral hearing loss and tinnitus arise from a common etiology, so both of these injuries may be combined and considered a single disability.  See 38 C.F.R. § 4.25.  Under the combined rating table, the 50 percent and 10 percent ratings for the related conditions combine for a 60 percent rating.  Id., Table 1.  Because the Veteran's hearing disabilities are treated as a single disability rated as 60 percent disabling, he meets the initial eligibility requirements for consideration of TDIU benefits on a schedular basis from July 2, 2009, through November 30, 2012.  

After the reduction of his disability rating for bilateral hearing loss from 50 percent to 30 percent effective December 1, 2012, he no longer met the eligibility requirements for schedular TDIU.  His overall rating is 50 percent and his combined rating for the hearing loss and tinnitus is only 40 percent.  Therefore, he no longer has a single disability rated 60 percent or more disabling, nor multiple service-connected disabilities rated 70 percent or more disabling.  If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, under either a schedular or extraschedular basis, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran who does not qualify for schedular TDIU to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

Given the terms of the JMR and the fact that a determination regarding employability must be made both when considering entitlement to schedular TDIU and when considering entitlement to extraschedular TDIU, the Board will make a renewed determination regarding his employability during all periods on appeal.  As discussed below, because the Board finds that the Veteran's service-connected disabilities alone did not render him unable to obtain and retain substantially gainful employment at any time during the appeal period, he cannot prevail on either a schedular or an extraschedular basis.  See 38 C.F.R. § 4.16(a) and (b).  With specific regard to extraschedular consideration under 38 C.F.R. § 4.16(b), this means that for the reasons set forth below, initial referral to the Director of the Compensation and Pension Service is not warranted 

The Veteran set forth his contentions regarding his prior employment and his unemployability in a December 2009 VA Form 21-8940, his March 2010 notice of disagreement (via a VA Form 21-4138), his September 2010 VA Form 9, a January 2013 post-remand brief, his Brief of Appellant in support of his appeal to the Court, the March 2014 JMR, and his August 2014 Appellate Brief.  These submissions document that his last full-time employment was with the Missouri Department of Corrections, that his last employment was in 2002, and that he is legally blind, as tested by VA.  They also contain his contentions that he is unable to perform the type of work for which his training and education suit him due to his service-connected shoulder and hearing disabilities and that those disabilities would prevent him from participating in vocational rehabilitation.

The Veteran's DD Form 214 and December 2009 VA Form 21-8940, among other evidence, establishes that his highest formal education was high school.  With regard to previous employment, an August 2010 response from the Missouri Department of Corrections, verified the Veteran was employed as a corrections officer from September 1983 to November 1986 and from June 1992 to June 1999.  In addition, a September 2010 statements from the Shawnee Bend Precast company indicated that the Veteran was unable to continue his job as a "talented mechanic" because of his impaired eyesight and did not mention any of his service-connected disabilities.  A September 2010 statement from his employer at Stingray Quarry noted the Veteran was unable to continue his employment there because his impaired vision, hearing loss, and arthritis made it impossible for the Veteran to safely complete required tasks.

A September 2009 VA examination revealed limitation of motion of the Veteran's left shoulder.  The examiner opined that his left should condition "limits his yard and mechanical work (truck repair)."  He did not otherwise opine on occupational impact or employability.  In November 2009, an audiologist opined that "he cannot do much of anything anymore due to combined hearing and vision loss."  The examiner appeared to rely primarily on the vision loss and did not otherwise explain the basis for his opinion with respect to hearing loss or specifically opine on occupational impairment.  The Board gives these 2009 opinions very little probative weight regarding the Veteran's employability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").

At a January 2010 VA audiological examination, the Veteran's chief complaint was unemployability for service-connected hearing loss.  Following the clinical evaluation and thorough review of the Veteran's medical records and claims file, the VA examiner affirmed the Veteran has a moderately to severe to profound sensorineural hearing loss with good speech discrimination bilaterally.  He opined "that with the proper amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential [and] [e]mployment would be feasible if requiring little interaction with the public." 

At a January 2010 VA general medical examination, in connection with the claim on appeal, the Veteran's medical history included the service-connected left shoulder bursitis and the following nonservice-connected disorders: hyperlipidemia, chronic obstructive pulmonary disease, hypertension, degenerative joint disease of the knees, diverticulitis, coronary artery disease, and cholecystectomy.  Following the clinical evaluation and review of the Veteran's medical records and claims file, the Veteran was noted as currently not employed, retired as of July 1999 due to decreased vision, and was diagnosed, in pertinent part, with left shoulder bursitis with degenerative joint disease.  The VA examiner opined that the "service-connected left shoulder bursitis with degenerative joint disease would be a physical impairment to obtaining and maintaining employment due to decreased ability to lift, carry, and at times maintain balance due to decreased range of motion."

In June 2012, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for hearing loss and tinnitus.  The VA examiner noted review of the claims file and opined that the Veteran's hearing loss and tinnitus do not impact ordinary conditions of daily life, including ability to work. 

Most recently, in December 2012, the Veteran underwent VA DBQ examinations for hearing loss and tinnitus as well as shoulder and arm conditions.  The VA examiners noted review of the claims file, conducted clinical evaluations, and affirmed the Veteran's diagnoses of bilateral sensorineural hearing loss, tinnitus, and left shoulder bursitis with degenerative joint disease. 

The December 2012 VA audiologist marked "yes" the Veteran's hearing loss and tinnitus impacts ordinary conditions of daily life, including ability to work, but specifically opined that "[t]he Veteran's hearing loss alone should not be a barrier to a wide range of employment settings."  While the examiner recognized the Veteran would have trouble in some environments or performing certain tasks, "such as monitoring medical equipment," the Veteran's "hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation."  The Board finds the audiologist's opinion thorough and convincing.  Nieves-Rodriguez, 22 Vet. App. at 304.

Similarly, the December 2012 VA shoulder and arm examiner marked "yes" indicating that the Veteran's shoulder condition impacts his ability to work, but opined, with a complete rationale, that "the Veteran's combined service-connected disabilities of left shoulder bursitis, tinnitus, and hearing loss do not solely prevent him from being able to secure or maintain substantially gainful employment."  The examiner noted that the Veteran's retirement and later loss of employment were primarily related to nonservice-connected vision problems.  This fact is well-supported by the record and the Board finds it relevant in contradicting any contention or argument that his service-connected disabilities were the primary cause of his actual unemployment.  The Board is not suggesting that this ends the matter only that, as the examiner found, the Veteran's retirement and job losses due to vision problems have very little probative value with respect to the effects his service-connected disabilities have on his ability to obtain and retain substantially gainful employment.

The examiner went on to explain the medical basis of his opinion, including but not limited to his review of the December 2012 opinion by an audiologist, his interactions with the Veteran, the fact that the Veteran was not wearing a hearing aid during those interactions, and his own physical examination of the Veteran.  The examiner opined that "his hearing loss and tinnitus, including when combined with the left shoulder condition, are not so severe that they would prevent him from being able to do many kinds of physical and sedentary work."  The Board finds this opinion to be very thoroughly and persuasively reasoned and assigns it significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.

Although the January 2010 opinion regarding shoulder limitations is supportive of the Veteran's claim, the Board finds that the opinions of the other VA examiners, including the December 2012 VA examiner, are more persuasive, particularly when viewed in the context the entire record.  While a minor point, the January 2010 opinion speaks of an "impairment", rather than an inability, to obtain and maintain employment.  More substantially, the January 2010 opinion is based on "decreased ability to lift, carry, and at times maintain balance due to decreased range of motion."  The Board notes, as did the December 2012 examiner, that the Veteran is right hand dominant but service-connected for a left shoulder disability.  This fact, obviously significant, was not addressed by the January 2010 examiner.

In contrast to the January 2010 examiner's simple statement of a conclusion, the December 2012 examiner acknowledged that "some kinds of physical employment activity are not possible for him, in particular heavy work involving lifting, pushing, pulling, etc with both arms simultaneously."  However, he continued:  "But jobs that do not require the use of his non-dominant arm are not affected, and there are no other effects from the left shoulder condition on any other body systems or parts of his body besides the left upper extremity."  The Board finds the extensive reasoning of the December 2012 examiner, which has only been summarized here, more persuasive than the conclusory opinion of the January 2010 examiner.  Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning"); Owens, 7 Vet. App. at 433.

In making this determination, the Board also notes that that January 2010 examiner's opinion was based on the shoulder disability alone and the Veteran had less range of motion in December 2012 than he had in January 2010.  Review of the two examinations convinces the Board that it was not the case that the Veteran was less employable due to a shoulder disability in January 2010 than he was in December 2012.  Instead, the Board finds that his left shoulder disability, either alone or in combination with his hearing disabilities, did not render him unemployable during any portion of the appeal period.  To be clear, the Board finds that the discrepancy in the two opinions is not due to an improvement in the Veteran's left shoulder disability.

In his Brief of Appellant submitted to the Court, the Veteran contends that the January 2010 audiologist's and December 2012 VA examiners' conclusions support a finding that the only employment his service-connected disabilities permit would be "considered sheltered or protected."  The examiners stated that, despite the limitations created by his service-connected disabilities, the Veteran would be able to obtain and retain employment "with reasonable accommodation" in accordance with the Americans with Disabilities Act and in "loosely supervised" situations requiring "little interaction with the public."  The Veteran asserts that the possible need for "reasonable accommodations" and a "loosely supervised" work setting is tantamount to "sheltered or protected" employment. 

The Board finds that the VA examiners' opinions are not best construed in the manner advocated by the Veteran.  Rather, reading the opinions in their entirety, the Board concludes that the opinions convey that the Veteran, while having some impairments in his occupational functioning, is able to perform the physical and mental acts required by employment in a normal setting.  For instance, the audiologist who provided a December 2012 opinion specifically stated that "[m]any individuals with the veteran's degree of hearing loss, or worse, function well in many occupational settings."  She went on to acknowledge that the Veteran's hearing would preclude some occupations and impair his ability to perform some tasks.  The physician who provided a December 2012 opinion was similarly explicit in noting some limitations but sufficient functioning to obtain and retain substantially gainful employment.  The limitations described are precisely the sort of impairment addressed by the General Rating Schedule.  See 38 C.F.R. § 4.1 ("The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.").  The question here is whether the Veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities," not whether some occupations are unavailable to him or whether he has some decreased occupational functioning.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability picture, the greater weight of the evidence is against the claim of entitlement to TDIU.  The Veteran's employment history, educational level, and vocational training are consistent with his ability to attain both active and sedentary employment, in spite of his service-connected disabilities.  The most persuasive medical opinions of record specifically indicate that the Veteran would be able to perform the physical and mental acts required by employment despite his service-connected disabilities.

Accordingly, the Board finds that the symptoms of the Veteran's service-connected disabilities are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.  The criteria for entitlement to TDIU on a schedular basis have been explicitly considered and applied with respect to the entire period on appeal in order to ensure compliance with the terms of the JMR, however, those criteria were not met during any portion of the appeal period.  In addition, to ensure every legal theory that might be applicable or warranted by the facts has been considered, the Board also finds that the criteria for referral to the Director, Compensation and Pension Service for consideration of an award of TDIU on an extraschedular basis were not met at any point during the appeal period.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


